

116 HR 3820 IH: Effective Drug Control Strategy Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3820IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Rouda (for himself, Mr. Burchett, Mr. Trone, Mr. Bilirakis, Mr. McAdams, Mr. Johnson of South Dakota, Mrs. Trahan, Mr. King of New York, and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Office of National Drug Control Policy Reauthorization Act of 1998 to direct the
			 Office of National Drug Control Policy to publish a list of drug control
			 grant programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Effective Drug Control Strategy Act. 2.Federal drug demand reduction activities (a)Publication of list (1)AmendmentSection 705(f) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1704(f)) is amended by inserting at the end the following new paragraph:
					
 (5)Publication of listThe Director shall publish online a complete list of all drug control program grant programs and any other relevant information included in the system developed under paragraph (1)..
 (2)Deadline and frequencyNot later than one year after the date of the enactment of this Act, and annually thereafter, the Director of National Drug Control Policy shall publish the list required under section 705(f)(5) of the National Drug Control Act of 1998, as added by paragraph (1).
 (b)National Drug Control StrategySection 706(c)(1) of the National Drug Control Act of 1998 (21 U.S.C. 1705(c)(1)) is amended by adding at the end the following new subparagraph:
				
 (O)A review of all federally funded demand reduction activities, including an evaluation of— (i)the effectiveness of those activities;
 (ii)the contribution of those activities to demand reduction activities funded by State, local, and Tribal governments; and
 (iii)whether any duplication or inefficiency in federally funded demand reduction activities needs to be addressed..
			